DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10 May 2021 overcomes the 35 U.S.C. 102 rejection of 9 February 2021.  Newly amended claims 1-7, 13, 14, 19, and 20 are pending and examined on the merits.  Applicant’s claim to priority to Japan 2017-097928 has been acknowledged in the 326 form attached to the present action.
Information Disclosure Statement
The information disclosure statement filed 20 March 2020 is acknowledged and considered.
Claim Rejections - 35 USC § 112
Claim(s) 1-7, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a method of producing an optically active substance comprising contacting a chiral molecule with an asymmetric inducer to form a chiral substance.  The optically active substance has a half-life of enantiomeric excess of shorter than 10 hours at 50°C.
(1) Level of skill and knowledge in the art: 
JUNG (Organic Letters, 2000, 2 (17), 2659-2661, supporting information pages 1-14).  Jung describes compounds 14 and 26 (page 2661, scheme 5).  Compound 14 is a chiral compound.  Compound 26 is optically active (page 2661, column 2, paragraph 1; supporting information page 14).

    PNG
    media_image1.png
    324
    204
    media_image1.png
    Greyscale

(2) Partial structure:
A process of preparing an optically active substance starting with a chiral compound wherein the prepared optically substance has a half-life of enantiomeric excess of shorter than 10 hours at 50°C.
(3) Physical and/or chemical properties and (4) Functional characteristics:
Example 3 (page 42, line 21 to page 44, line 26) describes that compound 3a has an enantiomeric excess of 81% and a detection λ of 254 nm.  This compound is useful as a raw material for pharmaceuticals and functional materials (page 8, paragraph [0010]).  
(5) Method of making the claimed invention:
Examples 1-4 (page 37, paragraph [0096] to page 45, line 14) describes four different processes of preparing stereoisomers of different compounds starting with different starting materials (shown below).

[Chem. 34]

    PNG
    media_image2.png
    229
    494
    media_image2.png
    Greyscale

Example 1
[Chem. 35]

    PNG
    media_image3.png
    180
    505
    media_image3.png
    Greyscale

Example 2
[Chem. 36]

    PNG
    media_image4.png
    199
    533
    media_image4.png
    Greyscale

Example 3
[Chem. 37]

    PNG
    media_image5.png
    164
    527
    media_image5.png
    Greyscale

Example 4 
[Chem. 38]

    PNG
    media_image6.png
    146
    576
    media_image6.png
    Greyscale


  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-7, 13, 14, 19, and 20 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any process where a chiral compound is converted to an optically active substance with an asymmetric inducer.  Although the 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claims 1-7, 13, 14, 19, and 20 the terms planarly asymmetric molecule, an axially asymmetric molecule, a helically asymmetric molecule, and centrally asymmetric molecule each have unclear metes and bounds.  What are the required structural features of the chiral (asymmetric) molecule?  These molecules are defined by the type of asymmetry present.  The claims do not provide clear guidance with respect to the required structural features of the optically active substance produced.  Characteristics of these molecules are discussed broadly (page 11, paragraph [0017]).  
The terms sugar chain derivative, a chiral polymer or a derivative thereof, or an amino acid derivative each have unclear metes and bounds.  What are the required structural features of the each type of asymmetric inducer?    These inducers are defined by the functional group or its derivative used.  Claims 1-6, 13, 14, 19, and 20 do not 

    PNG
    media_image7.png
    147
    587
    media_image7.png
    Greyscale

There are no clear metes and bounds for the asymmetric inducer required for the production of an optically active compound.  For example, no guidance for the structural features of the sugar, linker and aryl group is provided.  
Claims 1-7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the required structural features of the starting chiral molecule; the required structural features of an asymmetric inducer; and the required structural features of the optically active substance.  The process is described by properties not by the actual compounds involved in the process. The final product is highly dependent on the starting material as shown by examples 1-4.
Allowable Subject Matter
Claims 1-7, 13, 14, 19, and 20 are not allowable.
The following is a statement of reasons for the indication of allowable subject matter:  JUNG (Organic Letters, 2000, 2 (17), 2659-2661, supporting information pages 1-14) does not describe using an asymmetry inducer of claim 1 to produce a compound an asymmetric compound.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699